Citation Nr: 1026351	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-21 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
neurogenic bladder disease with incontinence of urine, to include 
an initial rating in excess of 20 percent from February 25, 2005 
to September 23, 2008.

2.  Entitlement to a rating in excess of 20 for erectile 
dysfunction, to include an initial compensable evaluation from 
February 25, 2005 to September 23, 2008.

3.  Entitlement to an effective date for a 10 percent evaluation 
for scar, tracheotomy, prior to February 25, 2005.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from April 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  As the Veteran has disagreed with the 
initial ratings assigned following the grant of service 
connection, the Board has characterized such claims in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
an initial rating claim from claim for increased rating for 
already service-connected disability).

The issue of entitlement to an effective date earlier than 
February 25, 2005 for a 10 percent evaluation for a tracheotomy 
scar is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From February 25, 2005 to September 23, 2008 the Veteran's 
neurogenic bladder disease with incontinence of urine disability 
required the wearing of absorbent materials which must be changed 
less than two times per day.

2.  As of September 24, 2008 the evidence showed that the 
Veteran's neurogenic bladder disease with incontinence of urine 
required the wearing of absorbent materials which must be changed 
more than four times per day; the schedular evaluation adequately 
portrays the Veteran's disability picture.

3.  The evidence demonstrates that Veteran had penile deformity 
with loss of erectile power as of February 25, 2005.

4.  The schedular evaluation adequately portrays the Veteran's 
disability picture for his service-connected erectile 
dysfunction.  


CONCLUSIONS OF LAW

1.  For the period from February 25, 2005 to September 23, 2008 
the criteria for an evaluation in excess of 20 percent disabling 
for neurogenic bladder disease with incontinence of urine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.115a, 4.115b Diagnostic Code 7542 (2009).

2.  For the period on and after September 24, 2008 the criteria 
for an evaluation in excess of 60 percent disabling for 
neurogenic bladder disease with incontinence of urine, including 
on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.115a, 4.115b Diagnostic Code 7542 (2009).

3.  For the period from February 25, 2005 to September 23, 2008 
the criteria for an evaluation of 20 percent for erectile 
dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.115b, Diagnostic Code 7522 
(2009).

4.  The criteria for an extraschedular evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.115b, Diagnostic 
Code 7522 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, 
however, the Veteran's claims were for service connection, and 
both claims were granted.  The Veteran then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstances, since the original claim was granted, there 
are no further notice requirements under the aforementioned law.  
 
With respect to the duty to assist, the relevant VA treatment 
records and private treatment records have been obtained.  The 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran was offered the opportunity to testify 
at a hearing before the Board, but he declined.  Accordingly, 
there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of time from work proportionate 
to the severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as with the 
Veteran's claim for an initial increased evaluation, where the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time with consideration given to the propriety of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, the Court has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Neurogenic Bladder Disease

By rating decision of May 2005 the Veteran was service-connected 
for neurogenic bladder disease with incontinence of urine with an 
evaluation of 20 percent effective February 25, 2005.  The 
Veteran filed a timely notice of disagreement with the percentage 
assigned for this disability and subsequently perfected an 
appeal.  In July 2009 the RO increased the disability evaluation 
for neurogenic bladder disease with incontinence of urine to 60 
percent, effective September 24, 2008.  However, as this was not 
a full grant of the benefits sought, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The RO has evaluated the Veteran's neurogenic bladder disease 
with incontinence of urine as 20 percent disabling from February 
25, 2005 to September 23, 2008 under 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7542.  The Board finds a 20 percent 
disability evaluation for the stated period is appropriate.

DC 7542 directs the rater to rate neurogenic bladder as voiding 
dysfunction.  Id.  Under 38 C.F.R. § 4.115a, voiding dysfunction 
is to be rated as urine leakage, frequency, or obstructed 
voiding.  It is noted that obstructed voiding is not indicated in 
this case.

For urinary incontinence, a 20 percent rating is assigned when 
the wearing of absorbent materials is required and when the 
absorbent materials must be changed less than 2 times per day. 
Urinary incontinence requiring the wearing of absorbent materials 
that must be changed 2 to 4 times per day is assigned a 40 
percent rating.  Urinary incontinence requiring the use of an 
appliance of the wearing of absorbent materials that must be 
changed more than 4 times per day is assigned a 60 percent 
rating.  38 C.F.R. § 4.115a.

For urinary frequency, a 10 percent disability rating is 
warranted for a daytime voiding interval that is between two and 
three hours or when there is awakening to void two times per 
night.  A 20 percent evaluation requires a daytime voiding 
interval that is between one and two hours or awakening to void 
three to four times a night.  A 40 percent disability rating is 
warranted for a daytime voiding interval that is less than one 
hour or awakening to void five or more times per night.  38 
C.F.R. § 4.115a.

Pertinent medical evidence of record for the stated period 
consist of VA genitourinary examination dated in March 2005, and 
medical statements dated in 2007 from the Veteran's private 
physician, Dr. DJW.  In the 2005 VA examination report, the 
examiner indicated that the Veteran's medical records were 
reviewed.  He also obtained a medical history from the Veteran 
before conducting an examination.  The examiner noted that the 
Veteran urinates sometimes voluntarily; other times with 
incontinence with one diaper a day.  The examiner noted further 
that urinary frequency was five to ten times in a day and three 
times at night.  The diagnostic impression, in pertinent part, 
was incontinence of urine secondary to neurogenic bladder 
disease.  The Veteran's private physician noted in his 2007 
statements that the Veteran has problems urinating on his own and 
has to wear a diaper at times, which results in many cases, in 
him being humiliated because of his incontinence.

These reports are evidence against assigning an initial 
evaluation higher than the 20 percent already assigned for the 
period from February 25, 2005 to September 23, 2008, for the 
Veteran's neurogenic bladder disease with incontinence of urine.  
VA examiner has disclosed that the Veteran wears one diaper a day 
which approximates the criteria for a 20 percent disability 
evaluation under voiding dysfunction, which requires the wearing 
of absorbent materials which must be changed less than two times 
per day.  In addition, under urinary frequency a 20 percent 
evaluation is warranted when there is daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night.  The Veteran's urinary frequency, as described 
in the 2005 VA examination, was five to ten times in a day and 
three times at night.

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence does 
not support a schedular evaluation in excess of 20 percent for 
the period from February 25, 2005 to September 23, 2008 for 
neurogenic bladder disease with incontinence of urine.  The 
clinical findings for the Veteran, as described above, more 
nearly approximate the criteria for the 20 percent evaluation for 
the stated period.  Therefore, an evaluation in excess of the 
assigned 20 percent evaluation from February 25, 2005 to 
September 23, 2008 for neurogenic bladder disease with 
incontinence of urine is not warranted under the rating criteria.  
Thus, the Board denies an initial increase evaluation in excess 
of 20 percent for the stated period for this disability.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

The Veteran was provided with a second VA examination in 
September 2008, and based on the findings made at that 
examination, the Veteran's rating was increased to 60 percent, 
which is the highest schedular rating available under Diagnostic 
Code 7542.  The rating was made effective the date of the 
examination. 

Inasmuch as the Veteran's neurogenic bladder disease with 
incontinence of urine is already assigned the maximum schedular 
rating provided for the disability, and there is no other 
applicable diagnostic code that would afford the Veteran an 
evaluation higher than 60 percent, the Board's analysis must 
proceed to consideration of whether referral for an evaluation 
for an extraschedular rating is indicated.  See 38 C.F.R. § 
3.321.  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluation for that service-connected disability is inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Here, as discussed above, 
the schedular rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The Veteran's main 
complaints are incontinence, which is specifically addressed by 
the assigned Diagnostic Code.  Thus, as the Veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is adequate, and no referral for an 
extraschedular evaluation is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

No additional staged ratings (other than that already assigned in 
this decision) are warranted.  Hart, 21 Vet. App. at 509-510.  

B.  Erectile Dysfunction

By rating decision of May 2005 the Veteran was service-connected 
for erectile dysfunction with a zero percent evaluation, 
effective February 25, 2005.  The Veteran filed a timely notice 
of disagreement with the percentage assigned for this disability 
and subsequently perfected an appeal.  In July 2009 the RO 
increased the disability evaluation for erectile dysfunction to 
20 percent, effective September 24, 2008.  However, as this was 
not a full grant of the benefits sought, the claim for increase 
remains before the Board.  AB, 6 Vet. App. 35.

VA disability Rating Schedule at 38 C.F.R., Part 4 does not 
include rating criteria for erectile dysfunction as a stand-alone 
disability.  Compensable evaluations for physical loss of all or 
part of the penis or deformity thereof are as follows: removal of 
half or more of the penis warrants a 30 percent evaluation (or to 
be rated as voiding dysfunction).  38 C.F.R. § 4.115(b), DC 7520.  
Removal of the glands of the penis warrants a 20 percent 
evaluation (or rate as voiding dysfunction).  38 C.F.R. § 
4.115(b), DC 7521.  A deformity of the penis which results in 
loss of erectile power warrants a 20 percent evaluation.  38 
C.F.R. § 4.115(b), DC 7522.

Disabilities of the testis are rated based on atrophy (under DC 
7523) or removal (DC 7524).  DC 7523 provides a noncompensable 
rating for complete atrophy of one testicle and a maximum 20 
percent rating when there is complete atrophy in both testes.  38 
C.F.R. § 4.115b, DC 7524 provides a noncompensable rating for 
removal of one testicle and a maximum 30 percent rating for 
removal of both testes.  Id.

The RO has evaluated the Veteran's erectile dysfunction as zero 
percent (noncompensable) disabling from February 25, 2005 to 
September 23, 2008 by analogy under the provisions of 38 C.F.R. § 
4.115b, DC 7522.  The Rating Schedule provides that where an 
unlisted condition is encountered it is permissible to rate it 
under a closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  Under 
DC 7522, penis deformity with loss of erectile power warrants a 
20 percent disability rating.  38 C.F.R. § 4.115b.  In every 
instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are not 
met.  38 C.F.R. § 4.31.

The Board finds that an initial increased evaluation of 20 for 
erectile dysfunction for the stated period is appropriate.  The 
pertinent medical evidence of record for the stated period 
primarily consists of a VA genitourinary examination dated in 
March 2005.  In that examination report, the examiner indicated 
that the Veteran's medical records were reviewed.  He also 
obtained a medical history from the Veteran before conducting an 
examination.  On physical examination, inspection and palpation 
of the penis, testicles, epididymis, and spermatic cord were 
within normal range.  However, it was noted that vaginal 
penetration with ejaculation was not possible for the Veteran.  
Testicular atrophy of both testes was approximated at 4x2 cm, 
with normal consistency, sensation, and reflex.  The diagnostic 
impression was erectile dysfunction secondary to neurogenic 
bladder disease from Guillain-Barre syndrome.  These medical 
findings support the assignment of an initial compensable 
evaluation of 20 percent for the period from February 25, 2005 to 
September 23, 2008 for the Veteran's erectile dysfunction.  The 
Board notes that the Veteran was examined by VA in September 
2008, and according to the RO, the medical findings in the 2008 
examination showed penile deformity with loss of erectile power.  
Medical findings in the 2008 VA examination report are nearly 
identical to those in the 2005 VA examination report.  
Consequently the Veteran is entitled to an initial evaluation of 
20 percent from February 25, 2005 for erectile dysfunction.  

With regard to the issue of entitlement to an increased 
evaluation in excess of 20 percent for erectile dysfunction, 
inasmuch as this disability is already rated 20 percent, which is 
the maximum rating provided under DC 7522 for the disability, and 
there is no other applicable diagnostic code that would afford 
the Veteran an evaluation higher than 20 percent based upon his 
symptomatology, the Board's analysis must proceed to a 
consideration of whether referral for evaluation for an 
extraschedular rating is indicated.  See 38 C.F.R. § 3.321.  As 
noted above, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  Here, as discussed above, the rating criteria for 
the service-connected erectile dysfunction reasonably describe 
the Veteran's disability level and symptomatology for the 
designated appeal period.  The Veteran's complaint is erectile 
dysfunction which is exactly the symptom rated under the 
Diagnostic Code.  Thus, the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is adequate.  Therefore referral for an extraschedular 
evaluation is not warranted.  Thun v. Shinseki, F.3d 1366 (Fed. 
Cir. 2009).

While a staged rating was initial applied in this instance, the 
Board has since determined that the Veteran's disability 
warranted a compensable since the effective date of his award for 
erectile dysfunction, therefore the evaluation is no longer 
"staged."  See Hart, 21 Vet. App. 505.



ORDER

A rating in excess of 20 percent for neurogenic bladder disease 
with incontinence of urine earlier than September 23, 2008 is 
denied.

A rating in excess of 60 percent for neurogenic bladder disease 
with incontinence of urine, including on an extraschedular basis, 
is denied.

An initial evaluation of 20 percent for erectile dysfunction is 
granted from February 25, 2005, subject to the rules and 
regulations governing the payment of VA monetary benefits.

A rating in excess of 20 percent for erectile dysfunction is 
denied.


REMAND

With regard to the issue of entitlement to an effective date for 
a 10 percent evaluation for a tracheotomy scar prior to February 
25, 2005, the record reflects that in an August 2005 rating 
action the Veteran was granted an increased evaluation to 10 
percent for his service-connected scar, tracheotomy disability, 
effective February 25, 2005.  In a March 2006 notice of 
disagreement, the Veteran and his representative expressed 
disagreement with the effective date assigned for the 10 percent 
increase.  The RO has not issued a statement of the case (SOC).  
As such, the Veteran's claim for an earlier effective date for 
scar, tracheotomy is remanded for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide an SOC to the Veteran and his 
representative regarding the issue of 
entitlement to an effective date for a 10 
percent evaluation for a tracheotomy scar, 
prior to February 25, 2005.  The Veteran 
and his representative should be advised 
that if and only if, the Veteran completes 
his appeal by filing a timely substantive 
appeal on the aforementioned issue should 
the claim be returned to the Board.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202 (2009).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


